BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action for an injunction and for damages in the Common Pleas- wherein Lizzie J. Coblenz was plaintiff an dCharles G. Saville was defendant. Plaintiff alleged that defendant had constructed a - dam across a ditch on defendant’s farm and had dug a ditch from the upper side of said dam westwardly to the line fence between the farms owned by plaintiff and defendant and had thereby caused the water to flow through said ditch to the said line fence and over and upon platitiff’s land. The Common Pleas enjoined defendant from maintaining the dam and awarded plaintiff nominal damages in the sum of $1.00. Defendant Saville appealed. Held:
The erection of a dam upon one’s own land, thereby causing water to be thrown upon the adjoining land of another, is a nuisance for which action may be maintained without showing any actual damage and for which nominal damages, at least, may be recovered. Tootle v. Clifton, 22 OS. 247, approved and followed. Decree entered similar to that of the Common Pleas.